Citation Nr: 0209532	
Decision Date: 08/09/02    Archive Date: 08/21/02

DOCKET NO.  99-04 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for residuals of dental 
trauma for the purposes of obtaining Department of Veterans 
Affairs (VA) outpatient dental treatment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The veteran served on active duty from March 1974 to July 
1974 and from April 1975 to January 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision by 
the Phoenix, Arizona, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

The veteran withdrew his request for a Travel Board hearing 
by correspondence received in March 1999.  See 38 C.F.R. 
§ 20.702(e) (2001).  He presented testimony at an RO hearing 
in August 1999; a transcript of that hearing is of record.


FINDINGS OF FACT

1.  All reasonable development necessary for the disposition 
of the instant case has been completed.

2.  The veteran does not have a dental disorder as a result 
of a combat wound or other service trauma.

3.  The veteran was not a prisoner of war during service; 
service connection is not in effect for any disability; he 
has no adjudicated service-connected compensable dental 
disability or a dental disorder clinically determined to be 
complicating a medical disorder currently being treated by 
VA; and he is not a VA vocational rehabilitation trainee.





CONCLUSION OF LAW

Claimed residuals of dental trauma were not incurred during 
active service, and the criteria for entitlement to VA 
outpatient dental treatment have not been met.  38 U.S.C.A. 
§§ 1110, 1131, 1712, 5103, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.303, 3.381, 17.161 (2001); 66 Fed. Reg. 
45,620-45,632 (August 29, 2001) (codified as amended at 
38 C.F.R. § 3.159); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2002).  VA has also revised the provisions of 38 C.F.R. 
§ 3.159 effective November 9, 2000, in view of the new 
statutory changes.  See 66 Fed. Reg. 45620-45632 (August 29, 
2001).  This law redefined the obligations of VA with respect 
to the duty to assist and included an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminated the concept of a well-grounded claim and 
superseded the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 
Vet. App. 174 (2000) (per curiam order), which had held that 
VA could not assist in the development of a claim that was 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, § 7(a), 114 Stat. at 2099-2100; see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The VCAA provides that upon receipt of a complete or 
substantially complete application VA is required to notify 
the claimant and the claimant's representative, if any, of 
any information necessary to substantiate the claim and to 
indicate which information should be provided by the claimant 
and which information VA will attempt to obtain.  See 
38 C.F.R § 3.159(b)(1).  In this case, the Board finds that 
the January 1999 statement of the case and January 2000 
supplemental statement of the case adequately notified the 
veteran of the evidence necessary to substantiate the matter 
on appeal and of the action to be taken by VA.

The revised duty to assist requires VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim, make reasonable efforts to 
obtain relevant records adequately identified and authorized 
by the claimant, notify the claimant of the efforts taken to 
obtain those records, describe further action to be taken by 
VA, and make continued efforts to obtain records from a 
federal government department or agency unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  See 
38 C.F.R § 3.159(c).  The Board notes that the veteran's 
service medical records were received and that all identified 
and authorized medical records pertinent to the matter on 
appeal have been obtained.  

Although the veteran stated he received private dental 
treatment approximately 4 or 5 years after service and noted 
he had discussed symptoms he believed to have been a result 
of inservice dental treatment, he stated he had been 
unsuccessful in obtaining his treatment records.  He 
testified he had tried to obtain these records but that his 
dentist died approximately 8 years earlier and that the 
present location of his records were unknown.  Therefore, the 
Board must conclude that additional efforts to obtain those 
records would be futile.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  An examination or 
opinion is necessary if the evidence of record: (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (B) establishes that the veteran suffered an 
event, injury or disease in service; (C) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  See 38 C.F.R. § 3.159(c)(4).

In this case, although the veteran has not been afforded a VA 
dental examination in connection with this claim, the Board 
finds that a VA dental examination is not necessary.  As set 
forth in more detail below, the service medical records fail 
to establish that the veteran suffered "an event, injury or 
disease in service" or service trauma.  While the veteran 
claims that his in-service teeth extractions constituted the 
requisite "service trauma," this is a legal determination 
for which medical guidance is not necessary.  The veteran has 
reported no other dental trauma in service, nor does the 
record reflect any service trauma.  The likeliness of 
obtaining pertinent information is further diminished by the 
fact that since active service the veteran sustained a blunt 
head injury which resulted in residual right hemiparesis and 
left facial twitching.  Thus, the Board finds that a VA 
medical or dental examination or opinion would serve no 
useful purpose and is not necessary to make a decision on the 
veteran's claim.  

The Board finds VA's development of this matter has met the 
VCAA notice and duty to assist requirements.  In light of the 
notice and development action provided in this case, the 
Board also finds it would not be prejudicial to the veteran 
to issue a decision at this time. Bernard v. Brown, 4 Vet. 
App. 384 (1993). 

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran.  Further development and 
further expending of VA's resources is not warranted.

Background  Service medical records show the veteran 
underwent extraction of teeth numbers 1, 17, and 32 in June 
and July 1975.  Dental reports are negative for evidence of 
any complications.  The veteran's December 1975 separation 
examination revealed no clinical abnormalities.  In his 
report of medical history the veteran denied severe tooth or 
gum trouble.  

In July 1997, the veteran requested entitlement to service 
connection for facial nerve damage due to extraction of 
wisdom teeth in June 1975.  

In October 1997, the RO requested the veteran submit 
additional evidence in support of his claim.  In his November 
1997 response, the veteran reported his private dentist had 
been dead for more than a few years.  VA reports dated in 
March and April 1998 noted the veteran reported, in essence, 
that his post-service private dental treatment records were 
unavailable because his dentist was dead.

In May 1998, the RO denied entitlement to service connection 
for entitlement to service connection for facial nerve 
damage.  The veteran was notified by correspondence dated May 
20, 1998, but did not appeal.

At his personal hearing in August 1999 the veteran testified, 
in essence, that he had incurred left-sided facial twitching, 
swelling, numbness, and pain as a result of the extraction of 
wisdom teeth during active service.  He stated that after 
service he continued to experience dental problems including 
bleeding, numbness, and an inability to flex his left side 
facial muscles.

Analysis  VA laws applicable to service connection for dental 
disorders were revised effective June 8, 1999.  64 Fed. Reg. 
30392 (June 8, 1999).  The Court has held that where a law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version more favorable to the veteran 
will apply.  See Karnas, 1 Vet. App. 308.

Previously, VA regulation provided that treatable carious 
teeth, replaceable missing teeth, dental or alveolar 
abscesses, periodontal disease (pyorrhea), and Vincent's 
stomatitis were not disabling conditions and could be 
considered service connected solely for the purpose of 
determining entitlement to dental examination or outpatient 
dental treatment.  38 C.F.R. § 4.149 (effective prior to June 
8, 1999).

Under amended VA regulations, treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease will be considered service-connected 
solely for the purpose of establishing eligibility for 
outpatient dental treatment, and rating action should 
consider each defective or missing tooth and each disease of 
the teeth and periodontal tissues separately to determine 
whether the condition was incurred or aggravated in line of 
duty during active service and, when applicable, to determine 
whether the condition is due to combat or other in-service 
trauma, or whether the veteran was interned as a prisoner of 
war.  See 38 U.S.C.A. § 1712 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.381 (effective after June 8, 1999).  Teeth 
noted as normal at entry will be service-connected if they 
were filled or extracted after 180 days or more of active 
service.  Id.

The following, however, will not be considered service-
connected for treatment purposes: (1) calculus; (2) acute 
periodontal disease; (3) third molars, unless disease or 
pathology of the tooth developed after 180 days or more of 
active service, or was due to combat or in-service trauma; 
and (4) impacted or malposed teeth, and other developmental 
defects, unless disease or pathology of these teeth developed 
after 180 days or more of active service.  See 38 C.F.R. 
§ 3.381(e).

Generally, subject to the requirements set forth above, a 
veteran is entitled to VA outpatient dental treatment if he 
qualifies under one of the categories outlined in 38 U.S.C.A. 
§ 1712 and 38 C.F.R. § 17.161 (2001).

A veteran will be eligible for Class I VA outpatient 
treatment if he has an adjudicated compensable service-
connected dental condition.  38 U.S.C.A. § 1712(b)(1)(A); 
38 C.F.R. § 17.161(a).  In this case, the evidence does not 
show that the veteran has an adjudicated service-connected 
compensable dental condition.

Class II eligibility extends to veterans having a 
noncompensable service-connected dental disorder, subject to 
various conditions.  Where a veteran has a service-connected 
noncompensable dental condition or disability shown to have 
been in existence at the time of discharge or release from 
active service, which took place before October 1, 1981, one-
time correction of the noncompensable service-connected 
dental conditions may be authorized if application for such 
treatment was made within one year after such discharge or 
release.  In this case, the veteran was discharged in January 
1976 and his recent application is untimely under this 
eligibility category.

In addition, veterans having a service-connected 
noncompensable dental condition determined to be the result 
of combat wounds or other service trauma will be eligible for 
VA dental care on a Class II(a) basis.  38 U.S.C.A. 
§ 1712(b)(1)(C); 38 C.F.R. § 17.161(c).  For these purposes, 
the term "service trauma" does not include the intended 
effects of therapy or restorative dental care and treatment 
provided during a veteran's military service.  See VA O.G.C. 
Prec. Op. No. 5-97, 62 Fed. Reg. 15,566 (1997); see also 
38 C.F.R. § 3.306(b)(1) (2001).

In essence, the significance of a finding that a 
noncompensable service-connected dental condition is due to 
dental trauma, as opposed to other causes, is that VA 
provides any reasonably necessary dental treatment, without 
time limitations, for conditions which are attributable to 
the service trauma, whereas other service-connected 
noncompensable dental conditions are typically subject to 
limitations of one-time treatment and timely application 
after service.  38 U.S.C.A. § 1712; 38 C.F.R. § 17.161 
(2001).

In this case, the record shows that the veteran's third 
molars, number 1, 17, and 32, were extracted between June and 
July 1975.  There is no indication in the service dental 
records that any of these teeth were diseased during service 
and there is no indication that he sustained any trauma to 
the face or mouth during service.  Rather, the veteran 
contends, in essence, that the extractions themselves 
constituted "service trauma" and that he should therefore 
be entitled to VA dental care.  The Board notes, however, 
that "service trauma" does not include the effects of 
therapeutic or restorative dental care and treatment provided 
during the veteran's military service.  See VA O.G.C. Prec. 
Op. No. 5-97.  Therefore, the Board finds he does not meet 
the criteria for eligibility for Class II(a) VA outpatient 
dental treatment.

Another category of eligibility, Class II(b) or (c) 
eligibility, extends to veterans having a service-connected 
noncompensable dental condition or disability and who were 
detained or interned as prisoners of war.  38 C.F.R. 
§ 17.161(d), (e).  In this case, the evidence does not show 
the veteran was a prisoner of war and he does not meet the 
criteria for eligibility for either Class II(b) or (c) VA 
outpatient dental treatment.

Other categories of eligibility under 38 U.S.C.A. § 1712(b) 
and 38 C.F.R. § 17.161 include veterans having a dental 
condition clinically determined to be complicating a medical 
condition currently being treated by VA, veterans whose 
service-connected disabilities are rated as totally 
disabling, and some veterans who are Chapter 31 vocational 
rehabilitation trainees.  38 C.F.R. § 17.161(g), (h), (i).  
In this case, the evidence does not show the veteran meets 
any of these categories of eligibility.  Therefore, based 
upon the evidence of record, the Board finds entitlement to 
service connection for a dental disorder for the purpose of 
obtaining VA outpatient dental treatment is not warranted.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  The Board finds the 
preponderance of the evidence is against the veteran's claim.



ORDER

Entitlement to service connection for residuals of dental 
trauma for the purposes of obtaining VA outpatient dental 
treatment is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

